DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (WO2015/198933 A1) (“Hara), in view of Wilder et al. (US 2016/0107004 A1) (“Wilder”).
With respect to claim 1, Hara discloses a cosmetic sheet comprising a nonwoven fabric having a stretching property, and an elastomer film, wherein the elastomer film is formed on the nonwoven fabric (0006), wherein fibers included in the nonwoven fabric are bonded to the elastomer film (abstr., 0006, 0024).  
Hara discloses the nonwoven fabric comprises thermally fusible fibers, the elastomer film is non-adhesive and comprises a thermoplastic elastomer, and the thermally fusible fibers are fused into one body with the elastomer film - the fibers included in the nonwoven fabric are bonded to the elastomer film – it would have been obvious to one of ordinary skill in the art that since the thermally fusible fibers of the nonwoven fabric are fused with the elastomer film they are bonded to the elastomer film (abstr., 0024, 0026, 0027). 
Hara discloses the elastomer film comprises a thermoplastic elastomer, the thermoplastic elastomer being polyethylene elastomer or an ethylene-octene elastomer (0025), and a thermoplastic resin comprising polyethylene (0027), wherein the amount of the thermoplastic elastomer is 10% by mass or more and the amount of the thermoplastic resin is 90% by mass or less (0028), the ranges of the content of the thermoplastic elastomer and the thermoplastic resin overlapping the ranges recited in claim 1.  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Hara is silent with respect to a release layer formed on the surface of the elastomer film.  Wilder discloses a cosmetic sheet (abstr.), comprising a release layer formed in direct contact with the elastomer film on the surface of the elastomer film – pressure sensitive adhesive is formed of an elastomer such as butyl rubber based systems, natural or synthetic rubbers (0073, 0077), the release layer providing protection for the elastomer layer (0077).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a release layer on the surface of the elastomer film of Hara for protection of the elastomer film.
Regarding the release layer comprising a releasing agent as recited in the claim, Wilder discloses the release layer comprising silicone resin-based mold releasing agent (0078).  Regarding the release layer having a thickness as recited in the claim, Wilder discloses that the thickness of the release layer should be selected such that it enables a desired flexibility of the whole article (0065), and so it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the thickness of the release layer of the sheet of Hara and Wilder, as the thickness of the release layer is a result effective variable.  Changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
With respect to claim 7, Hara and Wilder teach the sheet of claim 1.  Hara teaches the nonwoven fabric comprises the thermally fusible fibers in an amount of 10% by mass or more, wherein the upper limit is 100% by mass (0013), thus, it would have been obvious to one of ordinary skill in the art that the content of thermally infusible fibers would be 90% by mass or less.
As to claim 8, Hara and Wilder teach the sheet of claim 1.  Hara discloses the nonwoven fabric having a tensile elongation in a longitudinal direction of 40 to 110% and a tensile elongation in a lateral direction of 120 to 220% (0019), and a ratio of the tensile elongation in the longitudinal direction to the tensile elongation in the lateral direction of 1.5 to 5 (0021).
With respect to claim 10, Hara and Wilder teach the sheet of claim 1.  Hara teaches the sheet wherein the elastomer film comprises 10% by mass or more of the thermoplastic elastomer comprising ethylene-octene elastomer and 90% by mass or less of the thermoplastic resin comprising polyethylene (0025, 0027, 0028), the ranges of the content of the thermoplastic elastomer and the thermoplastic resin overlapping the ranges recited in claim 1.  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding claim 11, Hara and Wilder teach the sheet of claim 1, wherein the thermoplastic resin comprises low density polyethylene (0027).
As to claim 12, Hara and Wilder teach the sheet of claim 1.  Hara teaches a thickness of the elastomer film of 1 to 50 µm (0029).  The range of thickness overlaps the range recited in claim 12; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Wilder, and further in view of Beatty et al. (US 2010/0228204 A1) (“Beatty”).
With respect to claim 4, Hara and Wilder teach the sheet of claim 1, but are silent regarding a storage container for accommodating the cosmetic sheet which is folded, wherein the nonwoven fabric is positioned inside the folded cosmetic sheet, and the release layer is positioned outside the folded cosmetic sheet, and wherein the cosmetic sheet is accommodated in the storage container.  Beatty discloses a storage container for accommodating a cosmetic sheet, so that the sheet is suitable for sale to a consumer (0062, 0098, Fig. 7).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sheet of Hara and Beatty with a container to accommodate the sheet to obtain a cosmetic article suitable for sale to a consumer.
Beatty discloses the cosmetic sheet folded in accordion style so that the release layer – the isolation layer – element 23 - corresponding to the release layer of the instant invention (0049) is on the outside of the folded cosmetic sheet, and the nonwoven fabric is positioned inside of the folded cosmetic sheet (0062, Figs. 2-7).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fold the cosmetic sheet of Hara and Wilder so that the release layer is on the outside of the sheet and the nonwoven fabric is inside the folded cosmetic sheet as it is known in the art to fold cosmetic sheets in this way, and design changes are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding claim 6, Hara, Wilder and Beatty teach the article of claim 4.  Beatty discloses the cosmetic sheet folded so that the release layer of the sheet contacts an inner surface of the storage container – the isolation layer – element 23 - corresponding to the release layer of the instant invention (0049) is so folded that part of it contacts the inner surface of the container (0062, Figs. 2-7).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fold the cosmetic sheet of Hara and Wilder so that the release layer of the cosmetic sheet contacts the inner surface of the storage container as it is known in the art to fold cosmetic sheets in this way, and design changes are within the purview of a person skilled in the art (MPEP 2144.04).



Response to Arguments
Applicant’s arguments filed on July 12, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claim 1 has been withdrawn.
The Applicant has argued that the pressure sensitive adhesive of Wilder is not an equivalent of an elastomer film, the pressure sensitive adhesive of Wilder being relied on by the Examiner as corresponding to the elastomer film, wherein a release layer is formed in direct contact with the elastomer film on the surface of the elastomer film. 
The Examiner notes Wilder discloses a cosmetic sheet (abstr.), comprising a release layer formed in direct contact with the elastomer film on the surface of the elastomer film – pressure sensitive adhesive is formed of an elastomer such as butyl rubber based systems, natural or synthetic rubbers (0074, 0077).  The Applicant argues that par. [0074] of Wilder does not disclose an elastomer as the pressure sensitive adhesive.  The Examiner notes that a person of ordinary skill in the art would know that natural or synthetic rubbers, or butyl rubber systems, or tacky rubbers such as polybutadiene or other mentioned in par. [0074] are elastomers.
The Applicant has argued Wilder fails to teach an elastomer film that comprises 10 to 90% by mass of a thermoplastic elastomer comprising an elastomer selected from the group consisting of an ethylene elastomer and an ethylene-octene elastomer and 10 to 90% by mass of a thermoplastic resin comprising polyethylene.  The Examiner notes Hara discloses the above features in par. [0025], [0027], and [0028] as discussed above.
The Applicant further argued there is no motivation to combine Hara with Wilder. The Examiner notes, since the release layer of Wilder provides protection for the elastomer layer (0077), the motivation to combine Wilder with Hara is provided in Wilder as it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a release layer on the surface of the elastomer film of Hara for protection of the elastomer film.
The Applicant argued neither Hara nor Wilder disclose the claimed combination of the elastomer film and the specific release layer that exhibits an excellent affinity of the elastomer film with the release layer.  The Examiner notes the Applicant’s argument is outside the scope of the claim.  The claim does not disclose any characteristic or measure of an excellent affinity of the elastomer film with the release layer.
The Applicant further argued in par. [0079] Wilder discloses that the release layer has a mean thickness that is outside the range recited in claim 1.  The Examiner notes the thicknesses of the release layer disclosed in par. [0079] of Wilder are one of many embodiments of Wilder as disclosed in par. [0079].  The Applicant also argued par. [0065] of Wilder discusses the thickness of a barrier patch, not the thickness of the release layer.  The Examiner notes, Wilder discloses that the thickness of the release layer should be selected such that it enables a desired flexibility of the whole article – the barrier patch (0065), and so it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the thickness of the release layer of the sheet of Hara and Wilder, as the thickness of the release layer is a result effective variable.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783